Citation Nr: 1739062	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder to include bone spurs with cartilage degradation. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

William Grant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran had active duty service from March 1977 to March 1980 with service in the Army National Guard from 1980 to 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The Veteran was afforded a Travel Board hearing in Atlanta, Georgia in March, 2017.  

The Veteran's claims file is a "paperless" claims file. All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has previously requested the Veteran's service treatment records but it is evident that the current service record is not complete. VA has made a formal finding of non-availability of records following one PIES request to National Personnel Records Center, and the Center reported that the service treatment records they had have already been sent to VA.  

At the March 2017 hearing the representative asserted that the Veteran's records seem to have been mailed to VA but may have not been scanned or they were missed during the scanning process.  The Board recognizes that it is possible that prior requests for the service treatment records may have been unsuccessful due to a scanning error by the Records Management Center.  Given the importance of the service treatment records in a claim for service connection the RO/AMC should undertake further efforts to obtain the Veteran's service records. 

VA has also requested private treatment records from the Veteran.  The Veteran has stated that a private medical facility in Germany performed his knee surgery, but no attempt to request the name of the facility, or records from it, have been undertaken.  The Veteran's duty station during overseas training was Amberg Germany with HHT 3D Squadron 2d ARMD CAV REGT USAREUR E7.  

When requesting private records, VA is required to make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency.  38 C.F.R. § 3.159 (2016).  Reasonable efforts generally consist of an initial request and, if records are not received, a single follow-up request.  Id.  VA is also required to inform the Veteran that records have been requested and that if VA is unable to obtain them, the claimant is responsible for submitting them himself.  38 C.F.R. § 3.159 (e).

The Veteran also recently submitted a request for copies of his service medical records under the Privacy Act that has not been acted upon by the RO.  Any additional service medical records found during the search requested below should be sent to the Veteran.  If none are found, a formal finding of no records available, and the steps taken to obtain those records, must be included in the file. 

A letter was submitted to the Veteran's claimed National Guard Unit, i.e., Battery A 1st Battalion, 230th Field Artillery, 3100 Norwich St. Brunswick Georgia, but no response was included in the claims file.  Under the Veterans Claims Assistance Act of 2000 if the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.  These steps were not followed.  Hence, further development is required.

Finally, the Veteran has not been provided VA examination of his claimed disability.  The Board determines that one should be provided. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must re-request all service records (personnel, treatment, etc.) from the National Personnel Records Center.  The RO must also contact the Records Management Center or the appropriate scanning center to obtain any records that were received to be scanned and to confirm that all available records have been scanned into the appellant's electronic file.  The RO must also re-request all service records from the Veteran's identified National Guard unit.  If the RO cannot locate the records discussed in this directive it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO must also contact the Veteran so that he may identify any VA treatment since leaving service.  The RO must then request any outstanding VA treatment records that are not already in the file. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, schedule the Veteran for a VA examination by a physician to determine the nature and etiology any and all diagnosed right knee disabilities.  The Veteran's claims file, including this remand and all newly obtained service records, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the appellant's VBMS and Virtual VA files and note this review in the accompanying medical report.  The examiner must then address the following;

a. Provide a diagnosis of any and all right knee disorders which are present.

b. For each diagnosed knee disorder the examiner must opine, in light of lay testimony, and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in, or otherwise caused by active service.

c. If no inservice records of knee surgery are located, the examiner must still address whether there are any residuals of right knee ligament surgery.  If surgical residuals are diagnosed, the examiner must opine whether it would it be at least as likely as not that the surgery caused, led to or aggravated any currently diagnosed knee disabilities.  

Provide a fully explanatory rationale for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), by a deficiency in the record or the examiner (i.e., additional facts are required), or if the examiner does not have the needed knowledge or training.

4.  After completing the above, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This specifically includes the Veteran's submission of medical opinion evidence linking any currently diagnosed right knee disorder to service.  As always, a rationale should be provided for all conclusions reached, to include a discussion of the evidence considered. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




